SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMBEV S.A. CNPJ [National Register of Legal Entities] No 07.526.557/0001-00 NIRE [Corporate Registration Identification Number] No 35.300.368.941 NOTICE TO MARKET Ambev S.A. (“ Ambev ”), by its Investor Relations Officer undersigned, hereby communicates that, pursuant to Official Letter No. 114/2016 - CVM / SEP / GEA -2, made ​improvements in the Company's Management Proposal to the Annual and Extraordinary General Meeting to be held on 29 April 2016, submitted to the Comissão de Valores Mobiliários – CVM , on March 29, 2016 as amended on April 4, 2016, with the consequent amendment of the same as of today. São Paulo, April 18, 2016. Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 18, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
